DETAILED ACTION
		Application No. 17/395,078 filed on 03/24/2022 has been examined. In this Office Action, claims 1-35 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

   Specification 
 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Claim Rejections - 35 USC §112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the personal computing device". There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the smart phone". There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the personal computing device". There is insufficient antecedent basis for this limitation in the claim. 

Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of patent No. 11100184 B2, claims 1-26 of patent No. 10867001 B2, claims 1-25 of patent No. 10585959 B2, claims 1-22 of patent No. 10437900 B2.  Claims 1-22 of patent No. 11100184 B2, claims 1-26 of patent No. 10867001 B2, claims 1-25 of patent No. 10585959 B2, claims 1-22 of patent No. 10437900 B2 contain almost similar elements of claims 1-35 of the instant application and as such anticipate claims 1-35 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-35 to arrive at the claims 1-35 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 17-19 and 25-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kamel et al (US 2011/0055217 A1) in view of Bier (US 2006/0026128 A1).
 	As per claim 1, Kamel teaches a multi-phase process for providing an interactive graphical user interface for internet search that enable a user to request an internet search and remove one or more search results that do not contain a desired search term element, enabling a faster operation for the internet search for the user by avoiding spending time visiting a webpage that is missing the desired search term element the process comprising:
Phase 1 (internet search) producing, for operation by a user of a personal computing device, an internet search user interface containing a search input bar; causing the user interface to be displayed on the personal computing device; receiving a first search request from the user via user interface, the first search request comprising one or more search term elements received from the user via the search input bar; producing, in response to receiving the first search request, a first search results webpage containing a plurality of first internet search results and a warning that one or more first internet search result reference webpages that are missing a specific search term element; and causing the first search results webpage to be displayed on the personal computing device (Figs.2A-2C, [0023], [0024], e.g., discloses allows for input of the selected search terms and any related terms of interest that help identify pages associated with those terms and scanning module identifies the subset of web pages and web objects associated with the search terms and the related terms, the optimizing module processes the subset of web pages and web objects according to one or more metrics to identify gaps in the deployment of the search terms and related terms in the subset of web pages and web objects in the website, a gap is an instance in which one or more of the search terms or related terms are missing from a web page, web object, or a location on a web page or web object. A determination that a web object or web page is missing a search term or related term, i.e., a gap, is determined based on the metric);
Kamel does not explicitly teach Phase 2 (filtering): producing a second search results webpage containing a plurality of second internet search results, wherein the second search results webpage does not contain the one or more first internet search results referencing webpages that are missing the specific search term element and causing the second search results webpage to be displayed on the personal computing device.
However, Bier teaches producing a second search results webpage containing a plurality of second internet search results, wherein the second search results webpage does not contain the one or more first internet search results referencing webpages that are missing the specific search term element and causing the second search results webpage to be displayed on the personal computing device ([0128], e.g., discloses wherein once the search result is returned, a `filter results` procedure discards any URLs that do not contain the candidate phrase in the site address and/or site name).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Bier with the teachings of Kamel in order to efficiently enabling a system for identifying and discarding results that do not contain search terms (Bier).

	As per claim 2, further comprising: causing one or more selectable advertisement to be displayed on the first or second search results webpage, wherein the one or more selectable advertisements are related to one or more of the search term elements ([0002], Kamel).

 	As per claim 3, wherein the personal computing device is a smart phone with a smaller display screen than a laptop, desktop, notebook, or tablet computer display screen, and wherein the second search results webpage enables the smaller display screen to display more internet search results that reference a webpage containing the specific search term element, than the first search results webpage, thereby further speeding the internet search process for the user ([0142], Bier).

 	As per claim 25, wherein a selectable filtering option is presented to the user, and wherein the second search results webpage is produced in response to receiving a selection of the filtering option (Figs.2A-2C, Kamel).

 	As per claim 26, wherein the user interface comprises a search results webpage (Figs.2A-2C, Kamel).

 	As per claim 27, wherein the second search results webpage contains at least one of the plurality of first Internet search results (Figs.2A-2C, Kamel).

 	As per claim 28, wherein the process is performed on one or more servers located remotely from the personal computing device ([0062], Bier).

 	Regarding claims 9 and 17, claims 9 and 17 are rejected for substantially the same reason as claim 1 above. 

 	Regarding claims 10-11,18-19, claims 10-11, 18-19 are rejected for substantially the same reason as claims 2-3 above. 

 	Regarding claims 29-35, claims 29-35 are rejected for substantially the same reason as claims 25-28 above. 


Allowable Subject Matter

	Claims 4, 12 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-8 dependent from claim 4 and also objected as allowable subject matter. Claims 13-16 dependent from claim 12 and also objected as allowable subject matter. Claims 21-24 dependent from claim 20 and also objected as allowable subject matter.
Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Galperin et al discloses US 8676781 Method and System for Associating an Advertisement with A Web Page.
Cai et al discloses US 2008/0104021 A1 SYSTEMS AND METHODS FOR CONTROLLING ACCESS TO ONLINE PERSONAL INFORMATION.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166